Citation Nr: 0514621	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  97-21 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a service-connected 
residuals of shell fragment wounds of the left forearm 
involving Muscle Groups VII and VIII, currently evaluated as 
30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  Original 
jurisdiction over this case now resides in the RO in 
Pittsburgh, Pennsylvania.

Procedural history

The veteran served on active duty from September 1942 to 
December 1945.  He served in World War II and received the 
Purple Heart and Combat Infantryman Badge.

In a February 1946 VA rating decision, service connection was 
granted for a shell fragment wound of the forearm.  A 20 
percent disability rating was assigned.

In May 1996, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his service-connected residuals of shell fragment wounds of 
the left forearm.  The August 1996 rating decision denied the 
claim, and the veteran appealed.

The Board remanded this case in December 2000 for the purpose 
of provided the veteran with a personal hearing as he had 
requested.  The veteran testified before a hearing officer at 
the RO in Pittsburgh, Pennsylvania, in April 2003.  

Subsequently, a Deputy Vice Chairman of the Board granted a 
motion of the veteran's representative to advance the appeal 
on the Board's docket.  See 38 C.F.R. § 20.900(c) (2004).  

In an April 2004 decision, the Board granted the veteran a 
combined 30 percent disability rating for his muscle group 
injuries, which included a 10 percent rating under Diagnostic 
Code 5307 for injury to Muscle Group VII and a 20 percent 
evaluation under Diagnostic Code 5308 for injury to Muscle 
Group VIII.  The veteran appealed that decision of the United 
States Court of Appeals for Veterans Claims (the Court).

Pursuant to a March 2005 Joint Motion for Remand (Joint 
Motion), the Court vacated that part of the Board's April 
2004 decision that denied an evaluation in excess of 30 
percent for shell fragment wounds of the left arm.  The 
particulars of the Joint Motion will be discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The March 2005 Joint Motion noted that the Board's April 2004 
decision relied on VA examinations conducted in June 1996 and 
February 2000, which identified injuries to the left 
brachioradialis and wrist extensors, respectively.  Based on 
these findings, the Board assigned a 10 percent rating under 
Diagnostic Code 5307 for injury to Muscle Group VII and a 20 
percent evaluation under Diagnostic Code 5308 for injury to 
Muscle Group VIII.  However, the Joint Motion indicated that 
under the Diagnostic Codes governing evaluation of muscle 
injuries, "the brachioradialis is a part of the Shoulder 
Girdle and Arm anatomical region, and is governed by 
Diagnostic Code 5305 controlling functioning of the elbow, 
particularly supination and flexion, Muscle Group V."  See 
Joint Motion at 2.  Because Muscle Group V was not discussed 
in the Board's decision, the Joint Motion determined that 
remand of the case was necessary.

The Joint Motion also noted that while the Board assigned a 
10 percent rating under Muscle Group VII (Diagnostic Code 
5307), the medical evidence of record does not specifically 
state that the veteran's limitation of wrist function is due 
to the shell fragment wound or damage to that muscle group.  
The Joint Motion also concluded that "[f]urther medical 
evaluation is necessary to determine whether the flexors and 
extensors were impacted."  See Joint Motion at 3.  

Finally, the Joint Motion determined that the Board should 
consider a separate rating for arthritis of the wrist and 
elbow under Diagnostic Code 5003.

Accordingly this matter is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for 
an examination to determine the current 
nature and severity of his left forearm 
shell fragment wound residuals.  The 
claims folder should be made available to 
and reviewed by the examiner prior to the 
examination.  After conducting an 
examination of the veteran and performing 
any clinically indicated diagnostic 
testing, the examiner should express an 
opinion regarding the current nature and 
extent of the veteran's injury to Muscle 
Groups V and VIII.  The symptomatology 
associated with each muscle group injury 
should be identified.  

The examiner should also determine if any 
injury to Muscle Group VII is present and 
whether such is at least as likely as not 
related to the veteran's shell fragment 
wounds.  In reaching a conclusion, the 
examiner should also indicate if the 
shell fragment wound impacted the wrist 
flexors and extensors.  If the examiner 
concludes that injury to Muscle Group VII 
is present and related to the veteran's 
shell fragment wounds, the symptomatology 
associated with this muscle group injury 
should be identified. 

Finally, the examiner should comment on 
the nature and severity of arthritis of 
the wrist and elbow joints.  Any 
symptomatology specifically associated 
with arthritis of the wrist and elbow 
joints should be identified. 

2.  Thereafter, VBA should readjudicate 
the issues on appeal, specifically taking 
into account Diagnostic Codes 5003, 5305, 
5307, 5308 and the provisions of 38 
C.F.R. § 4.55.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




